                                                                                               IN OPErouHL




                                                                                           LERK US DISTRICTCOURf
                                                                                           '^liVANnRIAA-r.GlNIA.
                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF VIRGINIA


                                         Alexandria Division


UNITED STATES OF AMERICA

                                                       Case No. I:20-CR-I44
               V.



DANA GHAZI MUSTAFA,

               Defendant.




                                     STATEMENT OF FACTS


       The United States and the defendant, DANA GHAZI MUSTAFA,agree that the following

facts are true and correct, and that had this matter proceeded to trial, the United States would have

proven them beyond a reasonable doubt with admissible and credible evidence:

       1.           On or about February 22, 2020, the defendant was a passenger aboard United

Airlines Flight 933(with aircraft registration number N78005)flying from Frankfurt, Germany to

Washington Dulles International Airport("IAD")in Chantilly, Virginia, within the Eastem District

of Virginia.

      2.            At approximately 7:30 PM Central European Time while United 933 was over the

Atlantic Ocean, flight attendants were alerted to the activation of a lavatory smoke detector. The

flight attendants found the defendant in the lavatory, directed her not to smoke aboard the aircraft,

and told her to return to her seat. One of the flight attendants removed a cigarette from the trash

can. The defendant was under the influence of alcohol and smelled of alcohol and cigarettes. As

she was crying and visibly upset, the flight attendants relocated her to another seat. The defendant

told a flight attendant that she was flying home to the United States to see her family but had

learned that her family members had all been killed in a car accident by a drunk driver.
      3.       Shortly thereafter, the defendant began to punch the back ofthe seat in front of her

and threw a coin at its monitor before leaving her seat and walking back toward the restroom while

striking the flint of her cigarette lighter. United 933's purser instructed the defendant to return to

her seat, and she complied.

      4.       However,approximately ten minutes later,the defendant stood up again and moved

toward the lavatory with her lighter in hand. A flight attendant attempted to stop her, but the

defendant pushed the flight attendant and tried to close the lavatory door. At that time,two Federal

Air Marshalls ("FAMs") interceded. One FAM identified himself as a FAM and ordered the

defendant to exit the lavatory, but the defendant refused and had to be physically removed from

the lavatory. A second FAM eventually managed to handcuffthe defendant. She kicked that FAM

several times in the shins after being handcuffed, but he was uninjured.

      5.       The FAMS searched the defendant and her effects and discovered a cigarette

lighter, a bumed-out cigarette, and a half-empty bottle of Absolute Vodka.

      6.       The defendant was moved to first class where the FAMS removed her handcuffs

and monitored her for the remainder of the flight. Throughout the remainder of the flight, she

made statements about harming herself and others on the aircraft. She punched a window next to

her seat and, after retrieving her phone from her carry-on bag, threw her phone against a wall.

Two FAMS escorted the defendant to the lavatory at her request and noted that she smelled heavily

ofcigarette smoke when she exited the lavatory. The defendant told the FAMs that she had smoked

again, and they discovered an additional lighter on her person. The defendant advised that she had

retrieved the lighter from her bag while she was looking for her phone.
      7.       After landing at IAD, the defendant was interviewed by a Federal Bureau of

Investigation ("FBI")agent and admitted to him that she had lied about her family being killed by

a drunk driver. The defendant was subsequently arrested by the FBI.

      8.       At the time of the defendant's conduct. United 933 was an aircraft in the special

aircraft jurisdiction ofthe United States as defined by 18 U.S.C. § 46501.

      9.       The actions of the defendant, as recounted above, were in all respects willful,

knowing, and deliberate, and were not committed by mistake, accident, or other innocent reason.

       10.     This statement offacts includes those facts necessary to support the plea agreement

between the defendant and the United States. The defendant acknowledges that the foregoing facts

do not describe all of her conduct relating to the offense charged in this case.

       11.     This statement of facts shall be admissible as a knowing and voluntary confession

in any proceeding against the defendant regardless of whether the plea agreement is presented to

or accepted by a court. Moreover,the defendant waives any rights that she might have under Rule

11(f) ofthe Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, the

United States Constitution, and any federal statute or rule in objecting to the admissibility of the

statement offacts in any such proceeding.


                                               Respectfully submitted.


                                               G.Zachary Terwilliger
                                               United States Attorney



 Date:     ^x                            By:
                                               Jobnn iTBlahchard
                                               Assistant United States Attorney
                      DEFENDANT'S STIPULATION AND SIGNATURE


       After consulting with my attorney,and pursuant to the plea agreement entered into this day
between myself and the United States, I hereby stipulate that the above Statement of Facts is true
and accurate, and that if the matter had proceeded to trial, the United States would have proved
the same beyond a reasonable doubt.



       Date:
                                                 lA MUSTAFA
                                             Defendant




                           DEFENSE COUNSEL'S SIGNATURE


       I am the attomey for DANA MUSTAFA, and I have carefully reviewed the above
Statement ofFacts with her. To my knowledge, her decision to stipulate to these facts is informed
and voluntary.



       Date:      J1 ix>
                                               den
                                             Counsel for the
